Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  February 16, 2021

The Court of Appeals hereby passes the following order:

A21I0121. COREY RITTER v. HELEN LOPEZ.

      On December 30, 2020, the trial court entered an order in this legitimation
action, which denied Corey Ritter’s emergency motion to remove the custody
evaluator and to strike the custody evaluation report. On January 13, 2021, the trial
court entered a certificate of immediate review, and Ritter filed this application for
interlocutory appeal. We, however, lack jurisdiction.
      Under OCGA § 5-6-34 (b), a party may request interlocutory review only if the
trial court certifies within ten days of entry of the order at issue that immediate review
should be had. A timely certificate of immediate review is a jurisdictional
requirement. See Von Waldner v. Baldwin/Cheshire, Inc., 133 Ga. App. 23, 24 (2)
(209 SE2d 715) (1974). If the certificate of immediate review is not entered within
the prescribed ten-day period, it is untimely, and the party seeking review must wait
until the final judgment to appeal. See OCGA § 5-6-34 (b); Duke v. State, 306 Ga.
171, 178 (3) (a) (829 SE2d 348) (2019).
      Here, the certificate of immediate review was issued 14 days after entry of the
order on appeal. Accordingly, we lack jurisdiction to consider this application for
interlocutory appeal, which is hereby DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 02/16/2021
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.